Citation Nr: 1313703	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for diabetes mellitus, Type 2.  

2.  Entitlement to a disability evaluation in excess of 40 percent for the residuals of prostate cancer.  

3.  Entitlement to an initial disability evaluation in excess of 50 percent for major depression.  

4.  Entitlement to an effective date prior to October 9, 2007, for the assignment of a compensable disability evaluation for prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006, September 2007, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Newington, Connecticut.  

In August 2006, the RO granted service connection for diabetes mellitus, Type 2, associated with herbicide exposure and assigned an initial 20 percent rating, effective September 6, 2004.  The Veteran perfected an appeal to the initial rating assigned for diabetes mellitus, Type 2.  

In a September 2007 rating decision issued in October 2007, the RO, in part, granted service connection for major depression and assigned an initial 30 percent rating, effective September 6, 2005.  The Veteran perfected appeals to the effective date of the award of service connection and to the initial disability rating assigned for major depression.  In a VA Form 21-4138 received on October 9, 2007, the Veteran claimed that the August 2006 rating decision contained clear and unmistakable error (CUE), insofar as it established September 6, 2005, as the effective date for entitlement to Special Monthly Compensation (SMC) based on the loss of use of a creative organ and claimed that an increased rating was warranted for residuals of prostate cancer.  In a May 2008 rating decision issued in June 2008, the RO, in part, determined that CUE was not contained in the August 2006 rating decision with respect to the effective date assigned for entitlement to SMC and assigned a 10 percent rating for residuals of prostate cancer, effective October 9, 2007.  The Veteran perfected appeals to the effective date assigned for the 10 percent rating and to the disability rating assigned for the residuals of prostate cancer and the denial of CUE in the August 2006 rating decision.  Subsequently, in a July 2008 rating decision issued in August 2008, the RO, in part, assigned an initial 50 percent rating for major depression, retroactively effective September 6, 2005.  

In May 2011, the Board remanded the issues currently on appeal for further evidentiary development.  The issues of entitlement to an effective dates prior to September 6, 2005, for the grant of service connection for erectile dysfunction and the grant of service connection for major depression were denied.  The issue of whether there was CUE in the August 2006 rating decision, insofar as it established September 6, 2005, as the effective date for entitlement to SMC based on the loss of use of a creative organ, was also denied.  

As the appeal involves requests for higher initial ratings following the grant of service connection for diabetes mellitus, Type 2, and for major depression, the Board has characterized the matters on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).  Moreover, although assigned an initial 50 percent rating for major depression, effective from September 6, 2005, an initial disability evaluation of 40 percent for diabetes mellitus, Type 2, effective as of September 26, 2004, and a disability evaluation of 40 percent for the residuals of prostate cancer, effective as of October 9, 2007, the Veteran is presumed to seek the maximum available benefit, thus the Board has characterized the appeal as encompassing the issues set forth on the title pages.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

While the Veteran's case was pending before the Board, service connection for coronary artery disease (previously claimed as cardiovascular disease) was granted, effective as of September 6, 2005.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  Id at 39.



FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's diabetes mellitus, Type 2, has required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, plus complications such as diabetic retinopathy that would not be compensable if separately evaluated; it has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive low of weight and strength or complications that would be compensable if separate evaluated.  

2.  Prior to February 25, 2010, the Veteran's prostate cancer resulted in voiding dysfunction requiring that he wear absorbent pads that had to be changed two to four times per day; it did not require the use of an appliance or absorbent pads that needed to be changed more than four times per day.  

3.  As of February 25, 2010, the Veteran's prostate cancer has resulted in voiding dysfunction requiring the use of an appliance.  

4.  Throughout the pendency of this claim, the Veteran's major depressive disorder has been manifested by depression, anxiety, occupational and social impairment, irritability, impaired concentration and impairment of memory; it has not been manifested by occupational and social impairment with deficiencies in most areas, including family life, work or judgment, due to symptomatology as severe as suicidal ideation, near constant depression affecting the ability to function independently, or an inability to establish or maintain effective relationships.  

5.  In an August 2006 rating decision, a noncompensable disability evaluation was assigned for the residuals of the Veteran's prostate cancer.  

6.  The Veteran did not file a timely notice of disagreement to the August 2006 rating decision and it is now final.  
7.  The record contains no evidence of VA medical treatment or hospitalization within one year of the August 2006 rating decision.  

8.  On August 1, 2007, VA received a statement from the Veteran expressing an intent to seek a higher disability evaluation for the residuals of his service-connected prostate cancer.  

9.  An effective date of August 1, 2007, is warranted for the assignment of a 40 percent disability evaluation for the residuals of the Veteran's prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation of 60 percent for diabetes mellitus, Type 2, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2012).

2.  Prior to February 25, 2010, the criteria for establishing entitlement to a disability evaluation in excess of 40 percent for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code, 7528 (2012).

3.  As of February 25, 2010, the criteria for establishing entitlement to a disability evaluation of 60 percent for the residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.115a, 4.115b, Diagnostic Codes 6027, 7528 (2012).

4.  The criteria for establishing entitlement to an initial disability evaluation in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2012).

5.  The criteria for establishing entitlement to an effective date of August 1, 2007, for the assignment of a 40 percent disability evaluation for the residuals of prostate cancer, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.157(b)(1), 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claims for higher disability evaluations, the Board notes that several of these claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

For his remaining increased rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in a letter dated November 2007 - prior to the initial adjudication of the Veteran's claim.  This letter also provided the Veteran with information on how VA determines the appropriate effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records, as well VA outpatient treatment records.  Treatment records from as recently as October 2012 have been electronically associated with the Virtual VA paperless appeal system.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records were also incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained

Also, the Veteran was afforded VA medical examinations in June 2006, October 2006, July 2007, December 2007, July 2011 and August 2011.  A review of the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its May 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that pursuant to the Board's remand, the Appeals Management Center (AMC) obtained additional VA treatment records and additional private treatment records.  The Veteran was also scheduled for new VA examinations.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Increased Disability Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Diabetes Mellitus

The Veteran contends that he is entitled to an initial disability evaluation in excess of 40 percent for his service-connected diabetes mellitus.  As outlined below, the evidence of record supports an initial disability evaluation of 60 percent for diabetes mellitus.  

The Veteran was originally granted service connection for diabetes mellitus in a rating decision dated August 2006.  A 20 percent disability evaluation was assigned under Diagnostic Code 7913, effective as of September 6, 2004 - one year prior to the date of receipt of the Veteran's claim.  A timely notice of disagreement as to the assigned rating was received from the Veteran in April 2007.  The assigned disability evaluation was continued in an April 2007 statement of the case.  A VA Form 9 (appeal to the Board) was received in August 2007, which was within one year of the date of the issuance of the August 2006 rating decision.  Subsequently, in a September 2012 rating decision, the Veteran's disability evaluation was increased to 40 percent, effective as of September 6, 2004.  The Veteran has not indicated that he is satisfied with the currently assigned rating.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The record contains a private emergency room report from January 2005.  It was noted that the Veteran was having problems with his diabetes.  Paramedics found the Veteran in a chair and he was unresponsive.  Upon receiving treatment, the Veteran became alert and oriented.  The Veteran was again seen in the emergency room in January 2006.  It was noted that paramedics found the Veteran face down on his bed and unresponsive.  The Veteran was transferred to the hospital via an ambulance and showed significant improvement en route following a dosage of D-50.  This again occurred in March 2006.  Paramedics found the Veteran lying in bed and starting to wake up.  The Veteran's wife reported that he had gone unresponsive so she gave him two shots of glycogen.  

The Veteran was afforded a VA examination for his diabetes mellitus in June 2006.  It was noted that while the Veteran's diabetes was previously treated via oral medications, he now required an insulin pump.  The Veteran had no episodes of ketoacidosis, but he did have hypoglycemia approximately twice per week.  The Veteran was hospitalized twice the previous year for hypoglycemia.  The Veteran was on a carbohydrate restricted diet and he avoided strenuous activities due to his diabetes.  He had appointments with his primary care physician on a monthly basis.  It was also noted that the Veteran had good vision with no diabetic retinopathy.  The Veteran was diagnosed with diabetes mellitus Type 2 requiring insulin for control.  His functional limitation was deemed to be mild to moderate and he was found to be independent in his activities of daily living.  There was no clinical evidence of neuropathy, retinopathy or nephropathy secondary to diabetes.  

A diabetic retinopathy consultation was deemed to be abnormal in November 2007.  It was determined that the Veteran was suffering from mild nonproliferative diabetic retinopathy (NPDR) in both eyes.  A November 2010 VA treatment record also reflected that retinopathy was present.  

According to a VA outpatient record dated April 2011, the Veteran required much lower doses of insulin than a typical patient with Type 2 diabetes.  It was again noted that the Veteran was suffering from mild to moderate NPDR.  

A VA optometry examination was performed in July 2011.  It was noted that the Veteran had a history of mild diabetic retinopathy, bilaterally.  Examination confirmed the presence of NPDR without associated cotton-spot macular edema (CSME).  The examiner concluded that at the present time, there was no visual impairment from diabetic retinopathy.  There were mild cataracts bilaterally that were more than likely accounting for the visual acuity problems in the left eye.  The examiner opined that the Veteran's cataracts were as likely as not related to diabetes mellitus, explaining that while the Veteran's cataracts appeared typical for his age, cataracts had been documented to have an earlier onset in diabetics.  
The Veteran was most recently afforded another VA examination to determine the current level of severity of his diabetes mellitus in August 2011.  The Veteran reported episodes of ketoacidosis or hypoglycemic reactions at least once a week during the day and two to three times per week at night.  It was also noted that the Veteran had restricted activities in that he did less activity due to concern over hypoglycemia occurring with yard work.  However, he was still independent in his activities of daily living.  The Veteran treated his diabetes with insulin and a restricted diet.  However, he did not visit his diabetic care provider in the past year due to ketoacidosis or hypoglycemic reactions.  There were no peripheral nerve problems or diabetic dermopathy or rashes.  The examiner noted that the Veteran continued to have hypoglycemic events that limited his activity.  The Veteran's diabetes was deemed so severe that it required a regulation of daily activities.  There was also evidence of diabetic retinopathy with no functional impairment.  The Veteran also had onchomycotic nails, but these were deemed not likely related to diabetes mellitus.  The Veteran also had erectile dysfunction and urinary symptoms that were likely secondary to his prostatectomy.  Hypertension was also deemed not likely related to diabetes mellitus.  Finally, the examiner concluded that there was no evidence of neuropathy, nephropathy, cardiovascular disease, peripheral vascular disease, gastroparesis or skin changes.  

The Veteran went to a private emergency room in October 2011 with complaints of high blood sugar.  The Veteran was also complaining of polyuria and polydipsia.  The Veteran was hospitalized for what was perceived to be diabetic ketoacidosis.  This was confirmed upon laboratory evaluation and the Veteran was treated with an insulin drip along with aggressive intravenous hydration.  The Veteran's blood sugar remained stable over the following two days and the Veteran was discharged.  An October 2012 VA treatment record notes that the Veteran had been taken by ambulance three times in his life for hypoglycemia.  

The Veteran's diabetes mellitus is presently rated under Diagnostic Code 7913.  Under this code, a 40 percent disability evaluation is warranted when there is evidence of diabetes mellitus requiring insulin, restricted diet and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A higher disability evaluation of 60 percent is warranted when treatment requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  

The evidence of record demonstrates that the Veteran's diabetes mellitus has more closely approximated the criteria for a higher disability evaluation of 60 percent throughout the pendency of this claim.  The record reflects that the Veteran was hospitalized at least once in 2005 and 2006 as a result of diabetes mellitus.  He was also hospitalized in October 2011 for what was confirmed by laboratory testing to be diabetic ketoacidosis.  While the record does not reflect whether the Veteran was hospitalized between 2006 and 2011, his symptomatology still approximates that considered by a higher disability evaluation of 60 percent.  See 38 C.F.R. § 4.119.  In addition, the Veteran was noted to have diabetic retinopathy, bilaterally, in November 2007.  This was confirmed upon VA examination in July 2011 and August 2011.  However, the VA examiners concluded that this disability resulted in no visual impairment or functional impairment, and as such, it would be noncompensable.  Therefore, the Veteran's disability is more appropriately evaluated as 60 percent disabling, rather than as 40 percent disabling, throughout the pendency of this claim.  

However, the preponderance of the evidence of record demonstrates that the Veteran's diabetes mellitus has not been so severe as to warrant the highest disability evaluation of 100 percent at any time during the pendency of this claim.  The highest available disability evaluation of 100 percent is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The record does not reflect that the Veteran has ever been hospitalized at least three times in a single year for ketoacidosis or hypoglycemic reactions or that he has required weekly visits to a diabetic care provider.  In fact, the October 2012 VA treatment record reflected that the Veteran had been taken by ambulance for hypoglycemia a total of three times in his life.  In June 2006, the Veteran reported that he saw his primary care physician on a monthly basis.  He also denied visiting his diabetic care provider in the past year due to ketoacidosis or hypoglycemic reactions upon examination in August 2011.  Finally, the Veteran has consistently been found not to suffer from weight loss and he does not suffer from any complications that would be compensable if separately evaluated.  According to the August 2011 VA examiner, the Veteran did not suffer from neuropathy, nephropathy, cardiovascular disease, peripheral vascular disease, hypertension, gastroparesis or skin changes as secondary to diabetes mellitus.  While the Veteran was noted to suffer from diabetic retinopathy, the examiners of record concluded that this resulted in no visual impairment.  As such, the criteria for the highest disability evaluation of 100 percent have not been met.  See id.  

The Board recognizes that the July 2011 VA examiner concluded that the Veteran suffered from cataracts that were as likely as not related to diabetes mellitus.  However, examination revealed a corrected distance visual acuity of 20/20 in the right eye and of 20/40 in the left eye.  Cataracts are rated at 38 C.F.R. § 4.79, Diagnostic Code 6027, which instructs the rater to rate cataracts based on visual impairment.  Under 38 C.F.R. § 4.79, a compensable disability evaluation is warranted for impaired visual acuity when corrected vision in one eye is 20/50 with corrected vision in the other eye at 20/40.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  There is also no evidence of impairment of the visual field.  As such, a compensable disability evaluation is not warranted for the Veteran's cataracts, and as a result, the criteria for a 100 percent disability evaluation have not been met.  See 38 C.F.R. §§ 4.79, 4.119.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's diabetes mellitus symptoms require insulin, restricted diet and restricted activities, as well as hospitalizations for ketoacidosis or hypoglycemic reactions once or twice in a 12 month period, with noncompensable diabetic retinopathy and cataracts.  However, a 60 percent disability evaluation is meant to compensate a Veteran for all of these symptoms.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  The rating schedule also allows for a higher disability evaluation upon a worsening of symptomatology in this case.  See id.  Therefore, the rating criteria reasonably described the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board recognizes that the Veteran and his wife have asserted that a higher disability evaluation is warranted.  However, they have provided VA with no evidence to demonstrate that the Veteran meets the criteria for a disability evaluation in excess of 60 percent at any time during the pendency of his claim.  The Veteran's wife reported in the Veteran's September 2008 appeal to the Board that a higher disability evaluation was warranted as another 911 response was required that week.  This is further evidence in support of the Board's decision to assign a higher disability evaluation of 60 percent.  However, neither the Veteran nor his wife has asserted that he has required 3 or more hospitalizations in any 12 month period and that he suffers from complications associated with his diabetes that would be compensable if rated separately.  As such, the assertions of the Veteran and his wife do not demonstrate that a disability evaluation in excess of 60 percent is warranted at any time during the pendency of this claim.  

The record also contains two statements from the Veteran's neighbors dated April 2006.  According to one statement from an individual purporting to be a licensed practical nurse with the initials N.S.D., she had witnessed the Veteran become incapacitated when his blood sugar plummeted.  She also indicated that she had been called to assist the Veteran's wife in the middle of the night when problems with his blood sugar left him near unconscious and unable to respond.  The other statement, signed by an individual with the initials H.R.M., indicated that she had witnessed the Veteran's diabetic shock and seizures.  She and her husband had also accompanied the Veteran and his wife to the hospital because of diabetes mellitus.  While the Board has considered these statements, they do not reflect that the Veteran is entitled to a 100 percent disability evaluation at any time during the pendency of this claim.  These statements support the Board's finding that the Veteran's diabetes has required hospitalization in the past.  As such, they provide further support for increasing the Veteran's disability evaluation to 60 percent disabling.  However, they do not indicate that the Veteran has required 3 or more hospitalizations in a single 12 month period with complications that would be compensable if separately rated.  As such, they fail to demonstrate that the highest available disability evaluation of 100 percent is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 60 percent for diabetes mellitus, Type 2, is warranted.  See 38 U.S.C. § 5107(b).  To this degree, the Veteran's claim is granted.  

Residuals of Prostate Cancer

The Veteran also contends that he is entitled to an initial disability evaluation in excess of 40 percent for the service-connected residuals of his prostate cancer.  As outlined below, the evidence of record supports a disability evaluation of 60 percent as of February 25, 2010.  However, the preponderance of the evidence of record is against a disability evaluation in excess of 40 percent prior to this date.  

The Veteran was originally granted service connection for erectile dysfunction as the only symptom associated with the residuals of prostate cancer in an August 2006 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7528-7522, effective as of September 6, 2005.  The Veteran did not appeal the assigned disability evaluation within a year of the August 2006 rating decision.  As such, that decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

VA subsequently received a claim from the Veteran seeking an increased disability evaluation for the residuals of prostate cancer in August 2007.  In a rating decision dated May 2008, the Veteran's disability evaluation was increased to 10 percent under Diagnostic Code 7528, effective as of October 9, 2007.  A timely notice of disagreement as to the assigned disability evaluation was received by VA in June 2008.  The assigned disability evaluation was continued in a March 2009 statement of the case, which the Veteran appealed to the Board that same month.  The Veteran's disability evaluation was subsequently increased to 40 percent, effective as of October 9, 2007, in a September 2012 rating decision.  The Veteran has not indicated that he is satisfied with this rating.  

The record contains a statement dated July 2007 and signed by a private physician with the initials M.A.M.S.  According to Dr. S, since the Veteran's prostatectomy, he had been suffering from significant erectile dysfunction and mild urinary incontinence.  

The Veteran was afforded a VA genitourinary examination in December 2007.  It was noted that the Veteran was followed every six months and that his PSA was undetectable.  The Veteran reported that he experienced erectile dysfunction and urinary incontinence.  The Veteran also endorsed fatigue and weakness, but he denied anorexia.  It was also noted that he urinated approximately 6 times per day with nocturia once.  He had no hesitancy, dysuria or hematuria and his stream was good.  He also reported leakage when he bent over or lifted something heavy, but it was not so bad as to require that he wear a pad.  He indicated that this could happen approximately 7 times per week.  There was no history of hospitalization or urinary tract infections.  Catheterization was also not required.  The Veteran reported that this condition affected his usual occupation and daily activities in that he no longer went kayaking because of incontinence.  He also had trouble gardening because he felt tired.  The Veteran was diagnosed with prostate cancer status post radical prostatectomy requiring additional hormone therapy and treatment that had resulted in stress incontinence and erectile dysfunction resulting in moderate to severe subjective functional limitations.  

A record dated February 25, 2010, from the St. Francis Hospital reflected that the Veteran underwent a procedure to install a male urethral sling.  It was noted that the Veteran was having worsening urinary incontinence since his post-radical retropubic prostatectomy some 10 years earlier.  It was noted that the Veteran required two pads per day.  

The record also contains another statement from the Veteran's private physician dated July 2011.  According to Dr. S, the Veteran developed fairly severe urinary incontinence as a result of his prostate cancer and its associated treatment.  He subsequently underwent a male urethral sling in February 2010, but this procedure ultimately failed.  The Veteran had recurred with his incontinence and was now contemplating implantation of an artificial urinary sphincter.  

The Veteran was most recently afforded a VA genitourinary examination in August 2011.  The Veteran endorsed erectile dysfunction and urinary incontinence.  The Veteran underwent a urethral sling procedure in February 2010 but he continued to have urinary incontinence.  He was considering having an artificial urinary sphincter procedure performed in the future.  The Veteran also endorsed lethargy and generalized weakness, but there was no anorexia or weight loss or gain.  The Veteran also reported a urinary frequency of once during the night and three times during the day.  There was no hesitancy or dysuria and his stream was normal.  The Veteran also described stress incontinence with lifting, sneezing and bending.  He wore pads and changed them one to three times per day.  Catheterization was not required.  It was noted that the Veteran was retired and that this condition impacted his daily activities because he was less active and he socialized less due to stress incontinence.  However, he was still independent in his activities of daily living.  The examiner concluded that the Veteran's prostate cancer resulted in mild to moderate functional impairment as a result of these subjective complaints.  

The Veteran's service-connected residuals of prostate cancer are rated as 40 percent disabling under Diagnostic Code 7528.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  Under this code, malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Id.  Following the cessation of surgical, X-ray, antineoplastic, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability will be rated on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

The evidence of record fails to reflect that the Veteran suffers from renal dysfunction as a result of his service-connected disability.  Accordingly, the Board finds that throughout the pendency of this claim the Veteran's prostate disability is best rated using the criteria for voiding dysfunction.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence.  A 40 percent rating is warranted for the wearing of absorbent materials that must be changed two to four times per day.  A higher disability evaluation of 60 percent is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence or stress incontinence, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  A disability evaluation in excess of 40 percent is not available based on either obstructive voiding or urinary frequency.  See id.  

The evidence of record demonstrates that the Veteran is entitled to a 60 percent disability evaluation for the residuals of prostate cancer as of February 25, 2010 - the date he underwent a surgical procedure for the implantation of a urethral sling.  A 60 percent disability evaluation is warranted for urinary leakage requiring the use of an appliance.  See id.  As the evidence of record demonstrates that an appliance was surgically installed on February 25, 2010, a higher disability evaluation of 60 percent is warranted as of this time.  This is the maximum disability evaluation available for voiding dysfunction.  

The highest available disability evaluation under Diagnostic Code 7528 is also not warranted at any time since February 25, 2010.  A 100 percent disability evaluation is warranted when there is objective medical evidence of active, recurrent or metastatic prostate cancer.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The record reflects that the Veteran has not suffered from active, recurrent or metastatic prostate cancer at any time during the pendency of his claim.  As such, the highest available disability evaluation of 100 percent is not warranted.  

The preponderance of the evidence of record also demonstrates that a disability evaluation in excess of 40 percent is not warranted prior to February 25, 2010.  Again, a 60 percent disability evaluation requires urinary leakage requiring either the use of an appliance, or, the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.  According to the July 2007 statement from the Veteran's private physician, he was suffering from "mild" urinary incontinence at this time.  The December 2007 VA examiner noted that while the Veteran did report leakage, it was not so bad as to require he wear a pad.  The record contains no further evidence, prior to the installation of the Veteran's urethral sling in February 2010 suggesting that the Veteran's leakage was so severe as to require that he change his pads more than four times per day.  In fact, surgical notes regarding the Veteran's urethral sling surgery reflect that he only had to change pads twice per day at this time.  As such, the preponderance of the evidence of record demonstrates that the Veteran did not meet the schedular criteria for a disability evaluation in excess of 40 percent, based on voiding dysfunction, prior to February 25, 2010.  

The Veteran and his wife have submitted a number of statements suggesting that a higher disability evaluation is warranted due to the Veteran's urinary incontinence.  However, the evidence of record demonstrates that at the time of his February 2010 surgery, the Veteran only had to change his pads twice per day.  This degree of urinary incontinence is fully considered in a 40 percent disability evaluation.  As of February 25, 2010, the evidence demonstrates that a surgical appliance was required.  This symptomatology is fully considered by the now assigned 60 percent disability evaluation - the highest schedular evaluation warranted for voiding dysfunction.  See 38 C.F.R. § 4.115a.  

The record also contains no evidence to demonstrate that the Veteran's symptomatology is so severe as to render the rating schedule inadequate.  According to the Veteran's August 2011 VA examination report, this disability only resulted in mild to moderate functional impairment.  The Veteran's wife also indicated in a statement dated October 2012 that the Veteran changed his pads 3 to 4 times per day.  A 60 percent rating is meant to compensate a Veteran who requires more than 4 pads per day.  Id.  The rating criteria allow for a higher disability evaluation upon a worsening of the Veteran's symptomatology or a return of his malignant cancer.  See id.  As such, the assigned disability evaluations fully reflect the Veteran's overall symptomatology and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)..  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 60 percent is warranted for the residuals of prostate cancer as of February 25, 2010.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 40 percent is not warranted at any time prior to February 25, 2010.  Since the preponderance of the evidence is against this aspect of the Veteran's claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  To this degree, the Veteran's claim is granted.  

Major Depression

The Veteran also contends that he is entitled to an initial disability evaluation in excess of 50 percent for his service-connected major depression.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's major depressive disorder has been no more than 50 percent disabling at any time during the pendency of this claim.  

The Veteran was granted service connection for major depression in a rating decision dated September 2007.  A 30 percent disability evaluation was assigned under Diagnostic Code 9434, effective as of September 6, 2005.  A timely notice of disagreement regarding the assigned rating was received by VA in October 2007.  In a July 2008 statement of the case, the Veteran's initial disability evaluation was increased to 50 percent as of the date of service connection.  This increase was effectuated in a Decision Review Officer (DRO) decision dated July 2008.  The Veteran appealed the assigned rating to the Board in August 2008.  

The record contains a private psychiatric assessment dated March 2005 and signed by a PhD with the initials A.V.  According to Dr. V's report, the Veteran was depressed, anxious and irritable, with anhedonia and feelings of worthlessness.  The Veteran reported a lack of physical intimacy with his wife, as well as periods of irritability and isolation.  The Veteran was diagnosed with moderate major depressive disorder.  

The Veteran was seen in December 2005 for a VA mental health consultation.  It was noted that the Veteran was transferring his care from the private sector due to cost.  The Veteran reported that he began developing anxiety symptoms and depressive symptoms following prostate cancer and its subsequent treatment approximately three years earlier.  He noted sleeplessness, shortness and irritability, mostly with his wife.  He also endorsed feelings of sadness, loss of motivation and increased worry about the future.  It was noted that with current treatment, he remained mild to moderately anxious, particularly when in a crowd.  There was no history of suicidal thoughts or violence, and the Veteran's insight and judgment were deemed to be good.  He was oriented in all spheres and there were no perceptual disturbances or abnormal thought processes.  His mood was anxious and dysphoric and his affect was congruent with his mood.  It was determined that the Veteran's memory was intact at this time.  The Veteran was diagnosed with an anxiety disorder (not otherwise specified) and dysthymia.  A GAF score of 60 was assigned at this time.  A January 2006 VA record reflected a diagnosis of major depressive disorder with a GAF score of 70.  

An April 2006 VA mental health progress note reflected that the Veteran was emotionally stable on his current medications.  It was noted that the Veteran was being seen by VA for the first time after transferring his treatment from a private psychiatrist due to cost reasons.  The Veteran reported intermittent short-lived feelings of sadness and frustration in dealing with the loss of sexual function, and abstinence from alcohol and smoking.  It was noted that the Veteran enjoyed these things in the past and that he was having difficulty accepting this void.  However, he reported having loving children and a loving wife, as well as a good social and recreational life.  The Veteran felt that his symptoms were under good control except for some situational anxiety.  Examination revealed the Veteran to be alert and oriented with a euthymic mood.  He denied suicidal or homicidal ideations and there was no evidence of paranoia or hallucinations.  His affect was described as "calm" and his memory, concentration and attention were grossly intact.  Insight and judgment were described as "fair."  

The Veteran was afforded a VA psychiatric examination in October 2006.  The Veteran reported severe depressive symptoms beginning approximately 4 years earlier, shortly after his surgery for prostate cancer.  The Veteran reported loss of interest, motivation, irritability and some symptoms of anxiety.  He also endorsed ongoing dysthymia, difficulties in concentration and periods of significantly depressed mood in which he isolated himself.  He also described himself as short-tempered with detachment in social relationships and loss of interest in leisure activities.  It was also noted that the Veteran had been married for some 38 years and that he had three children - all of with whom he got along.  He noted some tension in his marriage due to his medical condition, including erectile dysfunction.  He also reported that he did not frequently go out in social settings because he experienced discomfort.  He did see friends on occasion though.  

Examination revealed the Veteran to be casually and neatly dressed and well-groomed.  His mood was dysphoric and anxious, and his affect was congruent with his mood.  The Veteran's thought processes were described as logical and goal-oriented and no perceptual disturbances were noted on examination.  The Veteran also denied suicidal or homicidal ideation.  The Veteran's insight was deemed to be fair and his judgment to be good.  The Veteran did report some difficulties with his memory, however.  The examiner diagnosed the Veteran with a depressive disorder, not otherwise specified, as well as an anxiety disorder, not otherwise specified.  The examiner noted that this was subclinical posttraumatic stress disorder (PTSD).  A GAF score of 58 was assigned at this time.  The examiner concluded that the Veteran had generally functioned relatively well throughout his life, including having a successful vocational history and an enjoyable family life.  However, with his increase in unstructured time since retirement and the onset of more severe medical issues, his symptoms had become more salient.  

A May 2007 VA treatment record reflected that the Veteran was sleeping 7 to 8 hours per night.  He had good relationships and a normal family and recreational life.  His thoughts were deemed to be organized, relevant and logical.  The Veteran denied suicidal or homicidal ideations and his insight and judgment were deemed to be fair.  

The record also contained a statement dated June 2007 from a private physician with the initials B.S.R.  According to Dr. R, the Veteran had been under his psychiatric care since January 2001.  Dr. R noted a diagnosis of major depression, recurrent, and assigned a GAF score of 35.  Dr. R further opined that the Veteran's psychiatric symptoms contributed significantly to the Veteran's inability to work, due to irritability, lack of concentration and focus, poor motivation, low mood and hopelessness.  

The Veteran was afforded an additional VA psychiatric examination in July 2007.  The Veteran reported significant depressive symptoms starting some 3 to 4 months after his prostate surgery.  He also described a depressed and down mood, low motivation and low drive.  He also felt he was irritable and quick tempered, with low stress tolerance and increased frustration.  He also described a decrease in his self-confidence, with self-doubt, social avoidance and a general avoidance of challenges he would have formerly relished.  He also reported variable sleep patterns with periods of good sleep interspersed with periods of frequent midnight awakening.  It was noted that the Veteran had been married for 32 years and that he had 3 children, all of with whom he had good relationships.  The Veteran also worked until taking early retirement at the age of 52.  He then continued to work as a contractor until his diagnosis of cancer.  Following treatment, the Veteran returned to work on occasion in a temporary capacity.  The Veteran indicated that while he had been able to function in his role on the jobs, he had difficulty being organized, remembering things and being short-tempered.  

Examination revealed the Veteran's affect to be normothymic with some range.  His mood was also variable with dysphoria.  The Veteran's thought process was logical and organized with no evidence of a thought disorder.  He denied hallucinations or delusions as well, and there was no history of suicidal ideation.  The Veteran's cognition was deemed to be grossly intact, with some difficulties with concentration.  His insight and judgment were also deemed to be good.  The examiner diagnosed the Veteran with major depressive disorder, single episode, and assigned a GAF score of between 50 to 55.  The examiner concluded that this condition was at least as likely as not due to the Veteran's prostate cancer and diabetes.  The examiner also reviewed the previously discussed letter from Dr. R dated June 2007.  However, the VA examiner was unable to concur entirely with this opinion.  Specifically, the assertion that the Veteran's condition was so severe as to make him completely unemployable.  The examiner agreed that the Veteran's condition would certainly interfere with sustained gainful employment of the type previously performed by the Veteran.  This condition, taken together with the Veteran's physical disabilities, would pose significant challenges to gainful employment.  

According to a January 2008 VA treatment record, the Veteran was suffering from intermittent dysphoria.  It was noted that the Veteran slept 6 to 8 hours per night, with some interruptions, and that he had good relationships.  He also had a number of interests, including cooking, television and music.  Examination revealed no evidence of hallucinations.  The Veteran's memory and attention were grossly intact, and his insight and judgment were fair.  

A June 2009 VA mental health progress note reflected that the Veteran was continuing to seek treatment.  The Veteran reported that he was emotionally stable, but that he still experienced short-lived anxiety under stressful situations.  The Veteran reported that he slept 6 to 7 hours per night with some interruptions due to bad dreams.  The Veteran lived with his wife and his relationships were described as "good."  In fact, he was noted to have a normal family and social life.  The Veteran also reported that he kept himself busy.  Examination revealed him to have a euthymic mood with intermittent dysphoria.  The Veteran did not have suicidal or homicidal ideations and he was fully oriented in all spheres.  His thoughts were also organized and logical and there was no evidence of paranoia or hallucinations.  His memory, concentration and attention were all described as "grossly intact" and his insight and judgment were "fair."  

According to a March 2011 VA mental health note, the Veteran was a little down since returning from Florida.  He did not want to leave as he was very content with the weather there.  The Veteran described his concentration and memory as "terrible."  He also indicated that his marriage was improving.  The Veteran denied feelings of hopelessness, or suicidal or homicidal ideation.  It was also noted that the Veteran had good relationships and that his family and social life was normal.  His judgment was deemed good and his insight was fair to good.  A GAF score of 50 was assigned at this time.  

In May 2011, the Veteran reported that he had very much enjoyed his time in Florida and that he had less anxiety while he was in Florida.  It was noted that the Veteran was completing SCUBA lessons and that he intended to go fossil hunting.  Examination revealed the Veteran to be alert and oriented.  His judgment and insight were deemed to be good, and the examining psychiatrist described the Veteran as a "[p]leasant man who seems engaged in his life."  

The Veteran most recently underwent a VA psychiatric examination in July 2011.  The examiner reviewed the Veteran's medical history and concluded that, overall, the Veteran had relatively stable functioning with involvement in recreational activities.  The Veteran reported that presently, he was "up and down."  The Veteran reported a marriage of some 42 years that, until approximately three to four years ago, was like a "honeymoon."  However, he reported that he then began to withdraw and was no longer affectionate.  The Veteran also indicated that after he retired, he continued to perform contract work.  However, he indicated that this ended when the industry "went into the bucket."  The Veteran indicated that he was presently uncomfortable working in the industry because he was concerned how his difficulties with concentration would impact safety conditions.  However, the Veteran previously asserted that he would have worked longer if the industry had not suffered and jobs had not dried up.  The Veteran also indicated that he spent most of his time doing chores around the house, but that he did things for fun "once in a while" and he and his wife attended seminars and other instructional talks fairly regularly.  

The examiner concluded that the Veteran suffered from moderate major depressive disorder and assigned a GAF score of 52.  The examiner opined that this condition resulted in mild to moderate impairment in functionality across several areas.  Specifically, the Veteran reported numerous recreational activities that he used to enjoy, but he no longer had the motivation to partake in them.  There was also moderate interference with recreational activities and mild interference with romantic relationships.  Also, while the Veteran did express discomfort working in his previous industry, there was no evidence to suggest that the Veteran could not work in any other industry on either a part-time or full-time basis.  However, the Veteran expressed an unwillingness to work in other areas.  The examiner indicated that since the Veteran chose not to work, it was unclear how much impairment there was in the work area.  Nonetheless, the examiner did opine that there was no evidence of total impairment.  

The Veteran also reported that he sometimes felt anxious because he could not do things he really liked to do.  However, he denied any specific panic attacks and the examiner opined that the Veteran's anxiety was not clinically significant at this time.  The Veteran also reported problems with concentration and memory, as well as a depressed mood 50 to 60 percent of the time.  However, upon examination, there was no evidence of long-term memory difficulties.  There was no evidence of sleep impairment or impairment of judgment, speech, impulse control or thought processes, aside from the Veteran's reported difficulty with concentration.  There was no evidence of neglect of personal hygiene or appearance, and no evidence of gross impairment in thought processes or communication.  The Veteran also denied hallucinations and there was no evidence of any grossly inappropriate behaviors.  The Veteran also denied thoughts about hurting himself or others.  There was evidence of some impairment in ability to maintain relationships, as evidenced by some difficulties with marriage.  However, he did have intact social relationships.  Finally, the examiner concluded that the Veteran was oriented to person, place, time and purpose and that he was fully competent to manage his activities of daily living.  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  
A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent for his service-connected major depressive disorder at any time during the pendency of this claim.  The record consistently reflects complaints of depression, loss of motivation, anxiety, difficulty with concentration, some degree of social isolation and impaired memory.  However, this symptomatology is fully contemplated by the Veteran's current disability evaluation of 50 percent.  See 38 C.F.R. § 4.130.  In fact, much of the Veteran's symptomatology is covered by the rating criteria for a 30 percent disability evaluation.  See id.  The record reflects that the Veteran has consistently denied suicidal ideation or perceptual disturbances such as hallucinations.  The Veteran also reported being depressed 50 to 60 percent of the time upon examination in July 2011, which does not fit the level of severity envisioned by a 70 percent disability evaluation due to "near constant" panic or depression.  The Veteran has also been routinely found to be able to perform independently in his activities of daily living.  Also, while the Veteran has reported being short-tempered and irritable, there is no evidence of this being so severe as to have resulted in violence.  There is no evidence of neglect of personal appearance, disorientation to time or place, grossly inappropriate behavior or memory loss so severe as to result in the Veteran forgetting the name of his close relatives.  Finally, the Veteran has maintained a strong relationship with his wife and his three children, and his family and social life has routinely been described as "normal."  Therefore, while the Veteran clearly suffers from symptomatology associated with his service-connected major depressive disorder, it more closely approximates the symptomatology described for a 30 percent or 50 percent disability evaluation.  A 70 percent disability evaluation envisions symptomatology of such severity as to prevent the Veteran from functioning independently or maintaining any effective relationships.  See id.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent for his major depressive disorder at any time during the pendency of this claim.  

The Board recognizes that the Veteran has been found to suffer from occupational impairment associated with his major depressive disorder, and that occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking or mood warrants a higher disability evaluation of 70 percent.  Id.  According to the June 2007 statement from the Veteran's private psychiatrist, his depression contributed significantly to his inability due to work.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The record reflects that the Veteran has continued to have a relationship with his wife and children, as well as some friends.  The Veteran also described a number of activities outside of the house, including things such as SCUBA classes in Florida.  He was also described as "pleasant" in May 2011 and "engaged in his life."  Also, while the Veteran is no longer working, he explained to the July 2011 VA examiner that he had an unwillingness to work in other industries after his "went into the bucket."  Finally, the Veteran's judgment and insight have routinely been described as "good" or "fair."  Therefore, despite the assertions of Dr. S, the preponderance of the evidence of record reflects that the Veteran does not suffer from symptomatology so severe as to result in total occupational and social impairment or occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking or mood.  See 38 C.F.R. § 4.130.  As such, the statement of Dr. S fails to demonstrate that a disability evaluation in excess of 50 percent is warranted at any time during the pendency of this claim.  

In reaching the above decision, the Board has also considered the varying GAF scores of record.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Veteran has typically been assigned GAF scores in the 50 to 60 range, with outlying scores of 35 and 70 being assigned as well.  GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  The record reflects that this score is not representative of the Veteran's actual symptomatology.  He has maintained a relationship with his family and there has never been a finding of symptomatology as severe as impairment in reality testing or communication.  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  These scores are more reflective of the Veteran's overall symptomatology and provide further support for the denial of a claim in excess of 50 percent at any time during the pendency of this claim.  The Veteran has exhibited symptoms such as depression, social impairment, isolation, and occupational impairment due to impaired concentration and irritability.  These symptoms are appropriately reflected in the above GAF scores. 

The Board has also considered statements provided by the Veteran and his wife in support of a claim for a higher disability evaluation.  In October 2012, the Veteran's wife noted that while the Veteran did have friends, he did not seek them out or initiate any activity or contact.  Nonetheless, the record reflected that he had maintained a relationship with his wife and his children.  He also still has friends, whether or not he actively sought out their company.  A higher disability evaluation of 70 percent is meant to compensate a Veteran with symptomatology of such severity that they are incapable of establishing and maintaining effective relationships with deficiencies in family life or judgment due to symptoms so severe as to result in suicidal ideation or an inability to function independently.  38 C.F.R. § 4.130.  The preponderance of the evidence of record in this case demonstrates that the Veteran's symptomatology is not of such severity.  The Veteran himself indicated in May 2011 that he had a good time while in Florida where he was participating in social activities such as SCUBA diving.  As such, the statements provided by the Veteran and his wife fail to reflect that a disability evaluation in excess of 50 percent is warranted at any time during the pendency of this claim.  

As a final matter, the Board has again considered whether referral for an extraschedular rating is warranted.  The Veteran's disability is manifested by many symptoms, including depression, lack of concentration, irritability, disturbances of motivation and mood, occupational and social impairment resulting in a difficulty maintaining effective social relationships, anxiety and reported memory problems.  However, this symptomatology is fully considered by the assigned 50 percent disability evaluation.  See 38 C.F.R. § 4.130.  A higher disability evaluation is also available with a showing of worsening of the Veteran's symptomatology.  As such, referral for extraschedular consideration is not warranted.  The Board is not disputing that the Veteran suffers from impairment as a result of his service-connected major depressive disorder.  According to the July 2007 VA examiner, this condition, taken together with the Veteran's physical disabilities, would pose significant challenges to gainful employment.  However, the combined effect of all of the Veteran's service-connected disabilities has already been taken into consideration when VA granted a total disability evaluation based on individual unemployability (TDIU), effective as of September 6, 2005.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 50 percent for his service-connected major depressive disorder must be denied.

Earlier Effective Date

Finally, the Veteran contends that he is entitled to an effective date prior to October 9, 2007, for the assignment of a compensable disability evaluation for the residuals of prostate cancer.  As outlined below, the evidence of record demonstrates that an effective date of August 1, 2007, is warranted for the assignment of a 40 percent disability evaluation.  However, an effective date prior to August 1, 2007, for the assignment of a compensable disability evaluation is not warranted.  

The Veteran was originally granted service connection for erectile dysfunction as the only symptom associated with the residuals of prostate cancer in an August 2006 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7528-7522, effective as of September 6, 2005.  The Veteran did not appeal the assigned disability evaluation within a year of the August 2006 rating decision.  As such, that decision is now final.  

On August 1, 2007, VA received a statement from the Veteran regarding his erectile dysfunction and the severity of his prostate cancer residuals.  In a rating decision dated May 2008, the Veteran's disability evaluation was increased to 10 percent under Diagnostic Code 7528, effective as of October 9, 2007 - the date of receipt of a formal claim for a higher disability evaluation.  A timely notice of disagreement as to the effective date of the 10 percent disability evaluation was received by VA in June 2008.  The effective date was continued in a March 2009 statement of the case, which the Veteran appealed to the Board that same month.  The Veteran's disability evaluation was subsequently increased to 40 percent, effective as of October 9, 2007, in a September 2012 rating decision.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim for an increased evaluation.  38 C.F.R. § 3.157.  The earliest date as of which it is factually ascertainable that an increase in disability has occurred, assuming that a claim is received within one year of this date, will be the appropriate effective date.  Otherwise, it will be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Service connection was established for the residuals of prostate cancer in a rating decision dated August 2006.  The Veteran did not submit any statement or correspondence expressing disagreement with this decision within one year of its issuance, and as such, this decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Following the August 2006 decision, the Veteran submitted a notice of disagreement that was received by VA in April 2007.  The Veteran specifically limited his disagreement to the issues of diabetes mellitus and cardiovascular disease, however.  On August 1, 2007, VA received an appeal to the Board from the Veteran.  In this appeal, the Veteran indicated that he should be awarded a higher disability evaluation for his erectile dysfunction and that "[a]ggressive prostate cancer cannot be ignored in VA's analysis."  A letter from the Veteran's private physician noting his history of prostate cancer was included with this statement.  This statement was received within one year of the issuance of the August 2006 rating decision.  

Nonetheless, the August 1, 2007, statement is not a valid notice of disagreement.  The Veteran failed to express any disagreement with, or even mention, the previous rating decision of August 2006.  See 38 C.F.R. § 20.201 (a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  As such, this statement is appropriately categorized as an informal claim for a higher disability evaluation, rather than as a notice of disagreement.  See 38 C.F.R. § 3.155(a)

There are no records of VA hospitalization or examination for symptoms of this disorder prior to August 1, 2007.  As such, 38 C.F.R. § 3.157 is not for application.  Likewise, there is no evidence within one year prior to the receipt of the August 1, 2007, informal claim to demonstrate that it was factually ascertainable that an increase in disability had occurred.  As such, 38 C.F.R. § 3.400(o)(2) is not applicable.  

Having found that a claim for increased benefits was of record as of August 1, 2007, the Board must now determine whether the evidence of record demonstrates that the Veteran was entitled to a compensable disability evaluation as of this time.  Again, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

According to a June 2006 VA genitourinary examination, the Veteran denied any lasting adverse effects following his radical prostatectomy, aside from impotence.  Examination revealed no other problems or limitation of activity related to the Veteran's prostate cancer and its associated surgery.  The record contains no further evidence of treatment for the residuals of prostate cancer until the Veteran's December 2007 VA examination.  It was noted that in addition to erectile dysfunction, the Veteran was now suffering from urinary incontinence.  It was noted that the Veteran's urinary incontinence was not so severe at this time as to require that he wear pads.  

As discussed in the previous section, non-malignant prostate cancer is to be rated based on voiding dysfunction or renal dysfunction.  38 C.F.R. § 4.115b.  Again, the record contains no evidence of any renal dysfunction in this case.  Therefore, this disability is to be rated based on voiding dysfunction.  According to 38 C.F.R. § 4.115a, a 20 percent disability evaluation is warranted when there is voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day and a 40 percent rating is warranted when it requires the wearing of absorbent materials which must be changed two to four times per day.  

The record reflects that as of December 2007, the Veteran did not require the use of any absorbent pads.  Nonetheless, the AMC concluded in September 2012 that a 40 percent disability evaluation was warranted as of October 9, 2007 - what was then determined to be the date of receipt of the Veteran's claim for a higher disability evaluation.  The AMC opined that the evidence of record suggested that the Veteran's symptoms of urinary incontinence requiring the wearing of pads that must be changed one to three times per day had existed throughout the claims period.  As this finding is beneficial to the Veteran, and to avoid confusion and contradiction in the decisions issued by VA regarding this issue, the Board will not dispute the findings of the AMC.  Therefore, despite the negative evidence of December 2007, the Board finds that an effective date of August 1, 2007, for the assignment of a 40 percent disability evaluation would be in line with the findings of the AMC in September 2012.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an effective date of August 1, 2007, for the assignment of a 40 percent disability evaluation for the residuals of prostate cancer, is warranted.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence is against the Veteran's   claim of entitlement to an effective date prior to August 1, 2007, for the assignment of a compensable disability evaluation for prostate cancer.  To this limited degree, the Veteran's claim is granted.  


ORDER

A disability evaluation of 60 percent for diabetes mellitus, Type 2 is granted, subject to the regulations governing the award of monetary benefits.

Prior to February 25, 2010, a disability evaluation in excess of 40 percent for the residuals of prostate cancer is denied.  

As of February 25, 2010, a disability evaluation of 60 percent for the residuals of prostate cancer is granted, subject to the regulations governing the award of monetary benefits.

A disability evaluation in excess of 50 percent for major depressive disorder is denied.  

An effective date prior to August 1, 2007, for the assignment of a compensable disability evaluation for the residuals of prostate cancer is denied.  

An effective date of August 1, 2007, for the assignment of a 40 percent disability evaluation for the residuals of prostate cancer is granted, subject to the regulations governing the award of monetary benefits.
 


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


